                                                                                   Case 5:19-cv-02031-FMO-KK Document 14 Filed 12/20/19 Page 1 of 1 Page ID #:38



                                                                                    1

                                                                                    2
                                                                                                                                                        12/20/2019
                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8                        UNITED STATES DISTRICT COURT
                                                                                    9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 CHRISTOPHER HESKETH,                      Case No. 5:19-cv-02031-FMO-KK
                                                                                   12                    Plaintiff,             ORDER GRANTING JOINT
                                                                                                                                STIPULATION TO EXTEND TIME TO
REED SMITH LLP




                                                                                   13       vs.                                 RESPOND TO INITIAL COMPLAINT
                                                                                   14 FIRST CONTACT, LLC,                       Compl. Filed:              Oct. 23, 2019
                                                                                                                                Current Response Date:     Dec. 18, 2019
                                                                                   15                    Defendant.             New Response Date:          Jan. 6, 2020
                                                                                   16
                                                                                                                                Honorable Fernando M. Olguin
                                                                                   17

                                                                                   18       Having reviewed the Joint Stipulation of the Parties to Extend Defendant First
                                                                                   19 Contact, LLC’s (“Defendant”) time to respond to Plaintiff Christopher Hesketh’s

                                                                                   20 (“Plaintiff”) initial Complaint, the Court GRANTS the stipulation and enters the

                                                                                   21 following ORDER:

                                                                                   22       Defendant’s response to Plaintiff’s Complaint will be due on January 6, 2020.
                                                                                   23       IT IS SO ORDERED.
                                                                                   24

                                                                                   25   DATED: December 20, 2019             ____/s/______________________________
                                                                                   26
                                                                                                                             Fernando M. Olguin
                                                                                                                             United States District Judge
                                                                                   27

                                                                                   28
                                                                                                                               –1–
                                                                                                                             ORDER
